March 5, 2019

The Honorable Judge Christopher A|ston Wastsm ols§r:;tgo?waahmgwn
Ba"kruptcy COU¥T, Western District of Washington MARM S"me

700 stewart srreet, Froom 6301 " 8 2019
seaiiie, wA 93101 o'é'?§§ SA?¢?<§‘E,*§ET%¥C&§§§T

RE: Medal|ic Art and Northwest Territon'al lvlint

Your Honor,

l am writing to you as follow up to my offer to purchase the NWTN| Assets. You are aware of that
offer through my declaration of January 24, 2019. As of this writing, l have not heard back from
Nlr. Calvert or lvlr. Gearin. l fear that their lack of response will be to the detriment of the creditors,
who we ali know have suffered emotionally and financially lt is unclear to me how |Vlr.
Ca|vert/Gearin could choose to ignore my offer, considering it includes a potential return to the .
creditors, which is one of the objectives of a Trustee.

l began my dialogue with Nlr. Calvert in December of 2018 via email once l learned he declared
the NWT|V| Assets had “no value”. lt seemed to me this should have been perceived as an
opportunity easily acted upon. As far as l know, no one else had offered to buy these valueless
assets.

But l can see the value and am willing to build an operating company, employ a handful of key
former employees and generate business as had been done in the past. Then to make it
meaningful for the creditors, provide them a return over the next three years based on generated
revenues, thus sharing in the new mint’s success

l cannot think of the legal reason why N'ir. Calvert did not jump at the opportunity. l do believe he
may have prior arrangements with Mr. Wagner and Sierra Nlint since they are currently selling
NWTM products (assets) without benefit to the Estate. l also believe Mr. Calvert stated that at
the beginning of 2018 there was an inventory of NWTM products around $1.2|\/|. Now he says
there is only $300,000 of remaining product. . . so where did those generated revenues go‘?
Hopeful|y to the Estate?

l also believe Mr. Caivert is trying to attach the remaining inventory as a requisite for my offer.
Yet he has stated, the remaining inventory is difficult to se||. i take him for his word but question
how he would know such a fact. l speculate that he has less than an arm-length relation with Nlr.
Wagner and Sierra Mint. Why did Mr. Wagner write a letter about my abilities in regard to selling
the remaining inventory? Why would Mr. Calvert be consulting Mr. Wagner? lt is my summation
that the business of Sierra Nlint is partially based on the NWTM Assets since he displays NWTM
products on Sierra Niint's website and his phone number appears on the various NWTN| websites.

CaSe 16-11767-CMA DOC 2042 Filed 03/08/19 Ent. 03/08/19 11202:57 Pg. 1 Of 2

To be clear, l am not interested in the remaining inventory but have offered to take it on
consignment, if it would help bring closure to this case. | am interested in building a new Mint
selling the NWTM products and sharing with the Estate the revenues over the next three years.

l unfortunately cannot make a motion as such and Mr. Calvert seems to be hoping to just ignore
my offer. He probably won’t even bring up the opportunity at this next hearing yet this is a tangible
offer that could benefit the Estate long term. Fuither it is my belief that if the NWTM assets are
left unclaimed they revert back to Mr. Hansen. | believe to let that happen, Mr. Ca|vert would
have to be - - - ' in his duties and responsibilities to the Estate.

    

'- l mined,

M"

5 Siiver Sadd|e Court
Washoe Valley, NV 89704
707-363-2676 mobile
775-800-4275 office

CaSe 16-11767-CMA DOC 2042 Filed 03/08/19 Ent. 03/08/19 11202:57 Pg. 2 Of 2

